                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

EMMETT L. WILLIAMS,                        :
                                           :
       Plaintiff,                          :
                                           :
v.                                         :         CASE NO.: 4:19-CV-077 (LAG)
                                           :
CLAY D LAND, et al.,                       :
                                           :
       Defendants.                         :
                                           :

                                          ORDER
       On August 13, 2019, the Court issued an Order directing Plaintiff to make service on
Defendants within seven days. (Doc. 51.) The deadline for Plaintiff to make service was
August 20, 2019. (Id.) In its August 13, 2019 Order, the Court stated: “Failure to make
service within that time will result in a dismissal without prejudice without further
notice.” (Id.) On August 16, 2019, Plaintiff file a motion to extend the deadline to make
service on Defendant Judge William C. Rumer. (Doc. 52.) On August 26, 2019, the Court
granted Plaintiff’s motion and extended the deadline to make service until September 3,
2019. (Doc. 56.) To date, there is no indication that Plaintiff has served Defendant Judge
Rumer. (See Docket.) Pursuant to Federal Rule of Civil Procedure 4(m), as Plaintiff has failed
to make service on Defendant Judge Rumer within the specified time and has not shown
good cause for his failure, Plaintiff’s claims against Defendant Judge Rumer are therefore
DISMISSED without prejudice.


               SO ORDERED, this 10th day of October, 2019.


                                           /s/ Leslie A. Gardner
                                           LESLIE A. GARDNER, JUDGE
                                           UNITED STATES DISTRICT COURT
